       Case 1:18-cv-06626-ALC-KNF Document 186 Filed 08/18/20 Page 1 of 2

                                                           The Chrysler Building
                                                           405 Lexington Avenue, NY, NY 10174-1299
                                                           Tel: 212.554.7800 Fax: 212.554.7700
                                                           www.mosessinger.com


                                                           Toby Butterfield
                                                           Direct Dial: 212.554.7860
                                                           Fax: 212.377.6040
                                                           E-Mail: tbutterfield@mosessinger.com



                                                           August 18, 2020

VIA ECF

Hon. Kevin N. Fox
United States Magistrate Judge
US Courthouse - SDNY
40 Foley Square
New York, NY 10007

         Re: Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
         Worldwide” et al. (18-cv-06626)

Dear Judge Fox:

         We are counsel to Plaintiffs in the above referenced action. We write in accordance with
Rule 1(E) of Your Honor’s Individual Practices to request a further two and a half month extension
for the completion of all discovery. We consulted with Defendants’ counsel, who have consented
to this request. This Court has granted all six prior extension requests.

        Pursuant to Your Honor’s order of May 26, 2020 (ECF 171) (the “Order”), all discovery in
this matter is set to close on August 31, 2020. Since the parties’ last joint extension request in
May 2020, they have continued to conduct discovery. Recent developments however, combined
with the lasting effects of COVID-19 on the parties, have necessitated this extension request.

         First, last year, this Court approved Plaintiffs’ motion for Letters Rogatory to non-party
Matvil, which Plaintiffs then filed in Canadian Court. The Canadian Court rendered a decision on
July 6, 2020, compelling Matvil to produce the documents sought. Matvil has now filed a notice
of appeal, which will undoubtedly delay Matvil’s production. As that information is necessary for
Plaintiffs’ expert damages report and Defendants’ fact-witness depositions, it would be wasteful
to attempt to conclude discovery by August 31, only to repeat it when the appeal is disposed of.

       Second, additional Matvil discovery disputes are not yet fully resolved. In May, this Court
directed Defendants to seek Matvil’s consent to discovery of confidential documents that are
already in Plaintiffs’ possession. In a July letter, Matvil permits Plaintiffs to produce certain
documents, but only following Matvil’s review and consent. More time is needed for this reason.

       Third, depositions have yet to take place as the parties have not yet certified in writing to
each other that their documents productions are definitively complete. Defendants also recently
sought depositions of former Actava employees including one person who lives outside of New
York, another who will require a translator, and a third who has not yet been served. Defendants
also served various non-parties with subpoenas, to which Plaintiffs objected and for which
responses are forthcoming. Additional time is needed to complete these discovery processes.



4599593 018529.0101
       Case 1:18-cv-06626-ALC-KNF Document 186 Filed 08/18/20 Page 2 of 2




Hon. Kevin N. Fox
United States Magistrate Judge
August 18, 2020,
Page 2


         Fourth, Plaintiffs’ objections to Your Honor’s discovery ruling on the scope of the joint
interest privilege remain pending before Judge Carter. If Judge Carter rules that the scope of the
joint interest privilege is narrower than Your Honor ruled, that would significantly revise the scope
of party depositions greatly burdening the parties with repeat party depositions in that event.

        Fifth, since the Order, the parties faced further unanticipated delays arising from the
COVID-19 pandemic. As our offices remain closed, we needed time to adopt remote production
and deposition procedures. Accordingly, the parties are unable to complete all discovery by the
August 31, 2020 deadline. Extending the discovery schedule is not prejudicial to any party, as no
trial date has been or will likely be set. Rather, an extension would avoid costly repetitive
discovery, warranting an adjournment of the close of discovery to November 13, 2020.

        As an additional note, Defendants’ counsel have indicated to us that while they have
consented to this request, they also plan on bringing new discovery disputes to the Court’s
attention via separate correspondence.

                                                            Respectfully submitted,

                                                            /s/ Toby Butterfield

                                                            Toby Butterfield


cc:      Hon. Andrew L. Carter Jr., United States District Judge (via ECF)
         All Counsel (via ECF)




4599593 018529.0101
